Citation Nr: 1226124	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 and from September 1972 to September 1981, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for spinal stenosis (assigned a 20 percent rating) and for neuropathy of the right lower extremity associated with spinal stenosis (assigned a 10 percent rating), effective March 22, 2002.

In the February 2009 rating decision, the RO evaluated the spinal stenosis and the associated neuropathy of the right lower extremity, and assigned a 60 percent rating effective March 22, 2002 for the combined disability of spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity, as reflected in the first issue listed above on page one.  

In September 2010 the Board remanded the case to the RO to arrange for a previously requested Board hearing by video conference.  The Veteran, however, subsequently withdrew that request in a statement received in June 2012, and no hearing was held.


FINDING OF FACT

The preponderance of the evidence is against a finding that spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity is productive of (1) complete bony fixation (ankylosis) of the spine with unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type); (2) residuals of fracture of vertebrae, with cord involvement, bedridden, or requiring long leg braces; (3) forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; (4) incomplete, moderately severe or worse paralysis of the sciatic nerve, associated with neuropathy of the right lower extremity; or (5) any other associated neurologic abnormalities. 
 

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 percent for spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's lumbar spine disability rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations regarding his claim for a higher initial disability rating for his service-connected lumbar spine disability.  The Board finds that in combination, the VA examinations obtained are adequate to decide the issue as they include examinations, and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The examination reports show that VA considered all of the pertinent evidence of record, to include the statements of the Veteran.  The Veteran has not asserted that symptoms of the lumbar spine have worsened since the most recent VA examination, conducted in October 2008.  Based on the foregoing, the Board finds that findings from these examinations are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Disability Rating Claim

The Veteran asserts that his service-connected lumbar spine disability, identified by the RO as spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity, warrants a higher disability rating than the 60 percent rating currently assigned during the pendency of the claim.  

A.  Law and Regulation

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected disability is deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome.

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5289 in effect prior to September 26, 2003, a 50 percent rating was assigned for unfavorable ankylosis of the lumbar spine.  A 40 percent rating was assigned for favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5292, in effect prior to September 26, 2003, ratings of 40, 20, and 10 percent were assigned for severe, moderate, and slight limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5293, in effect prior to September 23, 2002, a 60 percent rating was assigned for pronounced, persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  A 40 percent rating was assigned for severe, recurring attacks with intermittent relief.  A 20 percent rating was assigned for moderate, recurring attacks and a 10 percent rating was assigned for mild recurring attacks.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5295, in effect prior to September 26, 2003, a 40 percent rating was assigned for severe symptoms with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space; or, some of the above with abnormal mobility on forced motion.  A 20 percent rating was assigned for symptoms with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  38 C.F.R. § 4.71a.

Under the revised criteria that is in effect from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).  The General Rating Formula provides for a single set of criteria for rating conditions of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under VA's revised Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of cervical spine disability, an unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

B.  Analysis

The report of a September 2007 VA examination of the spine shows that the Veteran reported complaints of chronic low back pain since his injury in service.  The examiner found that there was no evidence of any neurologic deficits as a result of past back surgeries and neurologic problems.  Recent films of the back revealed that the Veteran had extensive degenerative disc disease in the lumbar spine and spondylolisthesis of L4 on L5 and spinal stenosis.

The report of a November 2007 VA examination of the spine shows that the Veteran reported he had low back pain of 6/10 after he took Motrin early that morning.  He reported that he takes Hydrocodone and Flexeril for his back pain only when the pain is so severe that he could not stand it, which was after he would do activity such as yard work. The examiner noted that an MRI taken in July 2006 showed spondylolisthesis at L4-5 and grade I, slight facet arthropathy, no severe stenosis at any level, facet arthropathy present at multiple levels, but nothing specific in any one area.

On examination, right straight leg raising was positive and left straight leg raising was negative.  From the standing position the Veteran could not bend over and touch his toes with his fingertips.  Motor neurological examination showed fairly good power in all four limbs except for slight to mild weakness on the right hip flexors, of 5-/5.  The Veteran had no pronator drift or abnormal involuntary movements, and he could toe-walk and heel-walk independently.  He had a decreased touch sensation in the right L4 and right L5 dermatomes.  He had some mild limping of the right leg at times.  Reflexes were 2+ and symmetric in the knees and ankles.  

The November 2007 VA examination report shows that X-rays taken in September 2007 showed postsurgical changes L3 to L5, grade I anterior spondylolisthesis L4 in relation to L5 with bilateral pars defect suspected at L4, marked disk space narrowing L4-5 and at the lumbosacral junction; endplate osteophytes at these levels, and osteoarthritic changes involving articulating facet in the lower lumbar spine bilaterally. 

The November 2007 VA examination report concluded with relevant impressions of (1) right L4 and L5 residual radiculopathy; (2) status post two lumbosacral spine surgeries; the first one was complicated by postoperative infection requiring home health intravenous antibiotics; (3) possibility of degenerative joint disease of the right hip, knee and ankle contributing to the overall difficulty of the back pain and leg pain; and (4) it is reasonable to believe that the pain in the back and right leg dates to his fall in service; (5) since L4 pars defects are seen after trauma (as opposed to L5 pars defect being more often congenital), the scenario here is that the fall in service caused back fracture (4 pars defect), which caused spondyloysis.  Each time his back "went out" in the service was another episode of slippage; now with the accumulation of these re-injuries, he had spondylolisthesis and continuing back pain.

The report of an October 2008 VA examination shows that the Veteran reported having right leg weakness and numbness.  On peripheral nerve examination, reflexes for the right and left lower extremities included right and left knee reflexes of 1+ bilaterally; and right and left ankle reflexes of zero and 1+, respectively.  Right and left plantar Babinski reflexes were normal.  There was no muscle atrophy; abnormal muscle tone or bulk; or tremors, tics, or other abnormal movements.  Gait and balance was normal.  The report noted that the Veteran retired in 2006 on the basis of eligibility by age or duration of work.  The report contains a diagnosis of neuropathy from the back, associated with neuropathy of the right lower extremity.  The examiner noted that there were effects on different areas of usual daily activities, ranging from no effect on some areas, moderate effect on chores, shopping and exercise, and that it prevents sports and recreation.

Regarding the spinal stenosis, the Veteran reported complaints of stiffness, weakness, spasms and pain, but no decreased motion or fatigue.  He reported that the pain was in the lower lumbar spine, and was constant and radiated down the right leg into the foot with a dull achy pain.  He described the low back pain as severe, with flare-ups weekly lasting one to two days. This was precipitated by bending over and alleviated by pain medicine and rest.  The Veteran used no devices and was able to walk one to three miles.

On examination, the Veteran had ranges of motion for the thoracolumbar spine including active flexion from zero to 65 degrees, with pain beginning at 65 degrees; and passive flexion to 60 degrees with pain beginning at 60 degrees.  There was pain on passive motion and after repetitive use, and no additional loss of motion on repetitive use.   

The Veteran had active extension from zero to 15 degrees, with pain beginning at 15 degrees; and passive flexion to 15 degrees with pain beginning at 15 degrees.  There was pain on active and passive motion and after repetitive use, and no additional loss of motion on repetitive use.   

The Veteran had active lateral flexion, bilaterally, from zero to 15 degrees, with pain beginning at 15 degrees; and passive flexion to 15 degrees with pain beginning at 15 degrees.  There was no pain on active and passive motion, and there was pain after repetitive use, and no additional loss of motion on repetitive use.   

The Veteran had active lateral rotation, bilaterally, from zero to 20 degrees, with pain beginning at 20 degrees; and passive flexion to 20 degrees with pain beginning at 15 degrees.  There was no pain on active and passive motion, and there was no pain after repetitive use, and no additional loss of motion on repetitive use.   

Lasegue's sign (straight leg raising) was negative.  The examination report noted that the Veteran retired in 2006 on the basis of eligibility by age or duration of work.  The report contains a diagnosis of spinal stenosis.  The examiner opined that this had an effect on usual daily activities ranging from no effect on feeding and bathing, to severe effect on chores, and it prevented the Veteran from participating in sports or recreation.

The Veteran seeks a disability rating in excess of the 60 percent disability rating that is currently in effect from March 22, 2002, for his spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity.  The RO based that rating assignment on the evaluation of the lumbar spine disability under relevant rating criteria in effect prior to September 26, 2003, specifically under Diagnostic Code 5293 for evidence of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002).

To warrant a higher disability rating in excess of 60 percent under the rating criteria in effect prior to March 22, 2002, the service-connected lumbar spine disability with associated right lower extremity neuropathy would require competent evidence productive of either (1) complete bony fixation (ankylosis) of the spine with unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), or (2) residuals of fracture of vertebrae, with cord involvement, bedridden, or requiring long leg braces.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286  (2002).

As discussed above, the reports of relevant VA examinations in September and November 2007 and October 2008, do not contain evidence of lumbar spine symptomatology productive of the above rating criteria in effect prior to March 22, 2002, so as to warrant a rating in excess of 60 percent during any period from March 22, 2002.  

None of those examination reports, nor any other competent evidence on file, show findings productive of either (1) complete bony fixation (ankylosis) of the spine with unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), or (2) residuals of fracture of vertebrae, with cord involvement, bedridden, or requiring long leg braces.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286  (2002).  Although the November 2007 VA examiner's impression was that the Veteran's fall in service caused "back fracture" (4 pars defect), which caused spondyloysis, there is no evidence of any cord involvement, or that the Veteran was bedridden or required long leg braces.  Thus the preponderance of the evidence is against a finding that the Veteran's low back disability is productive of criteria (in effect prior to March 22, 2002) for a rating in excess of the existing 60 percent.

In evaluating the Veteran's lumbar spine disability under the rating criteria that came into effect March 22, 2002, consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim for a disability rating in excess of the 60 percent currently in effect for the spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Notably, as discussed in the introduction, prior to the February 2009 rating decision issued during the pendency of the appeal, a separate 10 percent rating had been assigned for neuropathy of the right lower extremity, as associated with spinal stenosis, along with a 20 percent rating that was assigned for spinal stenosis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 5235-5243 (2011).  In the February 2009 rating decision, in assigning a 60 percent rating the RO utilized the rating criteria in effect prior to March 22, 2002, which it determined would be "more advantageous" to the Veteran; that is, it would maximize the rating assigned for the disability.  

In evaluating the Veteran's lumbar spine disability under the rating criteria that came into effect March 22, 2002, it should be noted that the maximum rating assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is 60 percent.  As the Veteran's lumbar spine disability is currently evaluated as 60 percent disabling, an evaluation in excess of that is not feasible under this formula.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Thus, an evaluation in excess of the 60 percent rating in effect for the lumbosacral spine disability is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has considered whether the spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity, warrants a rating in excess of the existing 60 percent under the General Rating Formula for Diseases and Injuries of the Spine, in combination with any separate ratings for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).   

First, as to the spinal stenosis with degenerative disc disease of lumbar spine, the findings from the October 2008 VA examination show that the thoracolumbar spine had active flexion to 65 degrees and passive flexion to 60 degrees, with pain beginning at 65 and 60 degrees, respectively; and no additional loss of motion on repetitive use.  These findings approximate at most the criteria for a 20 percent disability rating.   38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011).  
There is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent rating, even with consideration of DeLuca.  Id.

The Veteran's service-connected spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity includes neurologic abnormality of the right lower extremity associated with the lumbar spine disability.  Other than that of the right lower extremity, there is no claim or competent evidence of any other associated neurological pathology beyond the neuromusculature of the low back (i.e. no evidence of radiation/radiculopathy) on which to predicate a grant of separate service connected disability for neurologic conditions, such as referable to the left lower extremity or certain organs innervated by the spinal roots of the lumbar segment of the spine.

With respect to the service-connected neuropathy of the right lower extremity and the revised rating criteria effective September 26, 2003, as provided in Note (1), following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In this case, at the September 2007 VA examination, the examiner found that the Veteran had no evidence of any neurologic deficits as a result of his back surgeries and neurologic problems.  At the November 2007 VA examination right straight leg raising was positive, and the Veteran had mild weakness of the right hip flexors, and decreased touch sensation in the right L4 and L5 dermatomes.  He exhibited some mild limping of the right leg at times.  At the October 2008 VA examination, there was no muscle atrophy, abnormal muscle tone or bulk, or abnormal movements, and gait and balance was normal.

The Veteran has competently reported in the course of treatment regarding his right lower extremity's neurologic symptoms.  He is competent to provide evidence regarding the symptoms in the extremity, and as to the severity of the symptoms he perceives.  38 C.F.R. § 3.159(a)(2).  Such neurologic symptomatology of the right lower extremity is supported by findings as discussed above.  

On weighing the evidence overall, the competent evidence of record is productive of at most moderate radiculopathy of the right lower extremity associated with the low back disability.  The evidence therefore would only support a separate 20 percent disability rating for the Veteran's radiculopathy of the right lower extremity associated with the low back disability.  In order to warrant a higher rating under Diagnostic Code 8520, the evidence must show moderately severe incomplete paralysis or worse, which is not shown in this case.  The evidence shows that the symptoms are essentially wholly sensory without organic changes such as muscle atrophy or abnormal muscle tone or bulk.  38 C.F.R. § 4.124a.  

Given these findings and the current rating of 60 percent in effect under the prior rating criteria for the spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity, the preponderance of the evidence is against the Veteran's claim.  In sum, the Board finds that the preponderance of the evidence is against granting a disability rating or ratings in combination in excess of 60 percent under the previous rating criteria or revised rating criteria effective September 26, 2003.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability claim decided here.  The rating criteria are therefore adequate to evaluate the lumbar spine disability, and referral for consideration of extraschedular rating is not warranted.  Thus is no basis for a staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of 60 percent.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7.  


ORDER

A disability rating in excess of 60 percent for spinal stenosis with degenerative disc disease of lumbar spine with neuropathy of the right lower extremity is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


